Citation Nr: 0127781	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' and Survivors' Educational 
Assistance under the provisions of Chapter 35, Title 38 
United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel
INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from November 1945 to October 1947.  The veteran died in 
December 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles, California Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death as a result of exposure to ionizing 
radiation and also denied eligibility to Dependent's 
Educational Assistance.  

Proposed regulation changes may impact directly on the 
appellant's claim.  The proposed changes would add cancers of 
the bone, brain, colon, lung and ovary to the list of 
diseases specific to radiation-exposed veterans under 
38 C.F.R. § 3.309(d).  The 60 day comment period expired on 
October 9, 2001.  This matter is referred to the RO for 
appropriate monitoring and any future action.  

The issue of entitlement to accrued benefits is addressed in 
the remand which follows this decision.  


FINDINGS OF FACT

1.  The veteran died as a result of poorly-differentiated 
nonoat cell carcinoma of the lung with brain metastasis.  

2.  Lung or brain cancer was not manifested in service or in 
the first postservice year. 

3.  The veteran is a radiation-exposed veteran as defined by 
38 C.F.R. § 3.309(d)(3)(i).  
4.  The Director of VA's Compensation and Pension service 
determined, based on a medical advisory opinion, that it was 
unlikely that the veteran's lung cancer was related to 
ionizing radiation exposure in service.  

5.  By a preponderance, the evidence of record establishes 
that the veteran's death-causing disabilities were not linked 
to exposure to ionizing radiation in service and were not 
otherwise related to service; it is not shown that the 
veteran's service-connected disabilities of postoperative 
bladder cancer and postoperative left varicocele caused or 
contributed to cause his death 

6.  At the time of his death, the veteran did not have 
service connected disability rated totally disabling.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.311, 3.312 (2001).

2.  The appellant has not met the criteria for eligibility 
for survivors' educational assistance.  38 U.S.C.A. §§ 3500, 
3501 (West 1991); 38 C.F.R. § 21.3021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent as to the 
presence of lung or brain cancer.  

In an October 1992 letter, the Defense Nuclear Agency (DNA) 
responded to the RO's request to verify the veteran's in-
service radiation exposure.  The DNA confirmed that the 
veteran participated in Operation CROSSROADS which was an 
atmospheric nuclear test series conducted at Bikini Atoll in 
July 1946.  The DNA was unable to locate dosimetry data for 
the veteran.  Scientific dose reconstruction was reported as 
follows: a probable dose of 0.248 rem of gamma radiation 
(with an upper bound dose of 0.739 rem gamma); virtually no 
potential for exposure to neutron radiation; and an internal 
exposure potential less than 0.150 rem (fifty year) committed 
dose equivalent to the bone.  

In March 1993, the RO granted service connection for bladder 
cancer due to radiation exposure.  A 10 percent disability 
evaluation was assigned for post-operative residuals of 
bladder cancer.  

In a July 1993 Memorandum, a doctor with the Veterans Health 
Administration reported that she had reviewed the veteran's 
claims file and also the reconstructed radiation dose 
estimates as a result of the veteran's participation in 
Operation CROSSROADS.  She noted that the veteran was 
reported to have a maximal dose of 0.739 rem gamma 
irradiation, virtually no neutron irradiation and less than 
0.150 rem 50 year committed dose equivalent to the bone and 
bladder at age 17.  She also noted the veteran was a long 
time smoker and developed transitional cell carcinoma of the 
urinary bladder some 44 years after his greatest exposure.  
She calculated that exposure to 13.4 rad or less at age 17 
provides a 99 percent credibility that there was no 
reasonable possibility that it is as likely as not that the 
veteran's bladder cancer was related to his exposure to 
ionizing radiation.  The author found it highly unlikely that 
the veteran's bladder cancer could be attributed to exposure 
to ionizing radiation in service.  

A private treatment record dated in November 1999 includes an 
assessment that the veteran had primary lung cancer versus 
metastatic lesion from his bladder cancer.  It was noted that 
with his strong history of smoking it was likely to be 
primary lung cancer.  

A private treatment record dated in December 1999 includes 
the notation that the veteran had far advanced bronchogenic 
cancer with widespread metastasis to his brain and adrenal 
glands.  A separate clinical record dated the same month 
includes an impression of poorly differentiated nonoat cell 
carcinoma of the lung with brain metastasis and possible 
adrenal metastasis.  

The veteran's death certificate shows that the immediate 
cause of death was lung cancer with brain metastasis.  The 
interval between onset and death was one month.  Other 
significant conditions contributing to the death but not 
related to the lung cancer with brain metastasis were 
hypertension, hyperlipidemia, and chronic obstructive 
pulmonary disease.  

In January 2000, the appellant submitted her claim for 
service connection for the cause of the veteran's death.  She 
alleged that radiation exposure in service caused the cancer 
from which the veteran eventually succumbed.  

In January 2000, the RO requested an update of the veteran's 
radiation exposure in service.

A private physician, J. H., M.D., wrote in February 2000 that 
he had treated the veteran for bronchogenic cancer which 
metastasized to the brain.  He noted that the veteran had a 
history of exposure to atomic radiation while in the Navy.  
He felt wrote that the veteran's exposure to radiation could 
have been a contributing factor to his lung cancer.  

In a March 2000 letter, the Defense Threat Reduction Agency 
(DTRA) responded to the RO's request to update the veteran's 
in-service radiation exposure.  It was noted that historical 
records confirmed that the veteran participated in Operation 
CROSSROADS, a U.S. atmospheric nuclear test series conducted 
at Bikini Atoll in July 1946.  The DTRA was unable to locate 
dosimetry data.  Scientific dose reconstruction indicated a 
probable dose of 0.249 rem (0.3 rem rounded) of gamma 
radiation (with an upper bound dose of 0.8 rem); virtually no 
potential for exposure to neutron radiation; and no potential 
for internal exposure for a 0.0 rem (fifty year) committed 
dose equivalent.  

In a July 2000 Memorandum, a physician with the Veterans 
Health Administration noted the veteran was reported to have 
a maximal dose of 0.249 rem gamma irradiation (0.3 rem 
rounded)(upper bound of 0.8 rem), virtually no neutron 
irradiation and an internal 50 year committed dose equivalent 
to the lungs of 0.0 rem.  She wrote that it was calculated 
that exposure to 25.5 rads or less at age 17 in a known 
regular smoker provides a 99 percent credibility that there 
was no reasonable possibility that it is as likely as not 
that the veteran's lung cancer was related to his exposure to 
ionizing radiation.  She found it highly unlikely that the 
veteran's lung cancer could be attributed to exposure to 
ionizing radiation in service.  

In an August 2000 letter to the RO, the Director of the 
Compensation and Pension Service stated that based on the 
July 2000 Memorandum and on review of the evidence in its 
entirety, it was unlikely that the veteran's lung cancer 
resulted from exposure to ionizing radiation in service.  

VCAA Considerations

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475 (VCAA), 114 Stat. 2096-98 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)) was 
enacted, and implementing regulations, 66 Fed. Reg. 45, 620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) were published while this 
appeal was pending.  Nevertheless, the notice and duty to 
assist requirements mandated by the Act and the implementing 
regulations have been met, and the veteran is not prejudiced 
by the Board's consideration of the claim without first 
returning it to the RO for initial consideration of the 
impact of the changes in the law.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decision and statement of the case furnished to the appellant 
and her representative provided sufficient notice of the kind 
of information she would need to substantiate her claim and 
of the basis for the determination.  Furthermore, with 
respect to the duty to assist, the record shows that the RO 
made reasonable efforts to obtain relevant records and has 
obtained an advisory medical opinion.  There is no indication 
from the appellant that there is any outstanding evidence 
relevant to this claim.

Service Connection for the Cause of the Veteran's Death

The appellant alleges that the veteran died due to cancer 
caused by his exposure to ionizing radiation.  The veteran's 
death certificate reveals that he died in December 1999 as a 
result of lung cancer with metastasis to the brain.  Service 
connection was not in effect for lung cancer at the time of 
the veteran's death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board notes there is no evidence linking the veteran's 
fatal lung cancer to active duty on a direct basis.  Lung 
cancer was first diagnosed more than 50 years after service.  

Service connection for a disability that is claimed to be the 
result of radiation exposure during service can be 
established by three different methods.  First, several types 
of cancer may be presumptively service connected.  These 
include leukemia (other than chronic lymphocytic leukemia); 
cancers of the thyroid, breast, pharynx, esophagus, stomach, 
small intestine, pancreas, bile ducts, gall bladder, salivary 
gland and urinary tract; bronchiolo-alveolar carcinoma; 
multiple myeloma; lymphomas (except Hodgkin's disease); and 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Alternatively, as a chronic disease, lung and/or brain cancer 
may be service connected on a presumptive basis if manifested 
to a compensable degree within one year after service 
discharge.  38 C.F.R. § 3.309(a).  

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met, 
including an opinion by the Chief Medical Director.  

Third, if the claimant does not prevail under either of the 
above analysis, direct service connection may be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service," a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Davis v. Brown, 10 Vet. App. 209 (1997) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997)).

38 C.F.R. § 3.311 provides for development of claims based on 
a contention of radiation exposure during active service and 
postservice development of a radiogenic disease.  In all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made and the case will be referred for 
further consideration to the Under Secretary of Benefits.  
The regulation provides a list of recognized radiogenic 
diseases, 38 C.F.R. § 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. § 
3.311(b)(5).  In addition, § 3.311(b)(4) provides that, even 
if the claimed disease is not one that is already recognized 
as radiogenic by § 3.311(b)(2), the claim will still be 
considered, or developed, under § 3.311 if the appellant 
cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.

Review of the record reveals that the RO requested dose 
information as to the veteran's radiation exposure in service 
as required by 38 C.F.R. § 3.311(a) on two different 
occasions.  In October 1992, the Defense Nuclear Agency (DNA) 
confirmed that the veteran participated in Operation 
CROSSROADS, and estimated that he was exposed to the 
following doses of ionizing radiation during his Naval 
service: external dose neutron: 0 rem; total external dose 
gamma radiation of 0.248 rem with an upper bound of 0.739 
rem; and internal exposure potential less than 0.150 rem 
(fifty year).  

In March 2000, the Defense Threat Reduction Agency estimated 
that the veteran was exposed to the following doses of 
ionizing radiation during his Naval service: external dose 
neutron: 0 rem; total external dose gamma radiation of 0.249 
rem with an upper bound of 0.8 rem; and internal exposure 
potential of 0 with a committed dose equivalent to the lungs 
of 0 (fifty year).  The veteran was exposed to the ionizing 
radiation at age 17.  

Operation CROSSROADS is recognized by VA as an operational 
period in which onsite participation entitles veterans to 
presumptive service connection for several specified 
conditions.  38 U.S.C.A. § 1112(c); see also 38 C.F.R. § 
3.309.  "Onsite participation" is defined as the presence at 
the test site, or performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. § 3.309.  The 
Board finds that the veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons in accordance with 38 C.F.R. § 
3.311, and was a radiation exposed veteran as defined by 38 
C.F.R. § 3.309.  

None the diseases specific to radiation exposed veterans 
listed under 38 C.F.R. § 3.309(d) has been identified as 
causing or contributing to cause the veteran's death.  Lung 
(with brain metastisis) cancers are not listed in 38 C.F.R. 
§ 3.309 (d)(2).  Thus service connection for the death 
causing cancer and for the cause of the veteran's death based 
on application of the presumptive provisions of that 
regulation is not warranted.  Likewise, there is no evidence 
that lung or brain cancer was manifested in the first 
postservice year.  Consequently, service connection for 
lung/brain cancer (and ultimately for the cause of the 
veteran's death) under 38 C.F.R. § 3.309 (a) also is not 
warranted.  Although the veteran had bladder cancer which was 
service-connected under 38 C.F.R. § 3.309, there is no 
competent evidence relating the death causing carcinoma to 
the bladder cancer.

Next for consideration is analysis of the claim under 
38 C.F.R. § 3.311.  Lung cancer is a "radiogenic disease" 
as set forth in the provisions of 38 C.F.R. § 3.311(b)(2).  
In order for the disease process of lung cancer to be service 
connected under 38 C.F.R. § 3.311, leading to a grant of 
service connection for the cause of the veteran's death, it 
must be shown that the veteran was exposed to ionizing 
radiation during service and that his cancer was first 
manifested five years or more after his radiation exposure.  
38 C.F.R. § 3.311(b).  Both requirements are met.  The 
veteran, through his participation in Operation CROSSROADS, 
is deemed to have been a radiation-exposed veteran, as 
defined by VA law and regulations.  38 C.F.R. § 3.309(d)(3).  
His medical records show that lung cancer was first 
manifested more than five years after his in-service 
exposure.  38 C.F.R. § 3.311(b).  

The third requirement for establishing service connection 
under 38 C.F.R. § 3.311 analysis is that the Under Secretary 
for Benefits (after any advisory opinion from the Under 
Secretary for Health) must conclude the disease in question, 
here lung cancer, at least as likely as not resulted from 
exposure to ionizing radiation.  

In the July 2000 VA physician's opinion, the author, VA's 
Chief Public Health and Environmental Hazards Officer, 
concluded that based on a review of the record including the 
estimated dosages of radiation exposure, it was unlikely that 
the veteran's lung cancer could be attributed to exposure to 
ionizing radiation in service.  Dr. S.H.M. considered the 
veteran's radiation dose estimates provided by the Defense 
Threat Reduction Agency, and indicated that it was calculated 
that exposure to 25.5 rads or less at age 17 in a known 
regular smoker provides a 99 percent credibility that there 
is no reasonable possibility that the veteran's lung cancer 
was related to exposure to ionizing radiation.  She noted 
that information in Health Effects of Exposure to Low Levels 
of Ionizing Radiation (BEIR V), 1990, pages 267 to 278, would 
modify this estimate somewhat but would not lower the 
calculated exposure to a much lower level and would not 
invalidate the carcinogenic effects of smoking.  

In August 2000, the Director of the VA's Compensation and 
Pension Service determined, based on the advisory medical 
opinion and following review of the evidence of record in its 
entirety, that it was unlikely that the veteran's lung cancer 
was the result of radiation exposure in service.

In Hilkert v. West, 12 Vet. App. 145 (1999), (en banc), the 
Court held, in essence, that the paragraph (e) (§ 3.311(e)) 
factors must be considered in adjudicating a § 3.311 case but 
that each of the factors need not be discussed or explicitly 
referred to in writing for the regulation to function 
logically.  Thus, the Board may rely upon the VA Compensation 
and Pension Service Director's August 2000 determination.  
Since the Compensation and Pension Service Director 
determined that a relationship between the veteran's lung 
disease and radiation exposure was unlikely, service 
connection for lung cancer (and ultimately the veteran's 
cause of death) is not warranted under the 38 C.F.R. § 3.311 
analysis.  

Where, as here, service connection for a disease claimed to 
have been caused by radiation exposure is not warranted under 
either 38 C.F.R. § 3.309 or 38 C.F.R. § 3.311, direct service 
connection may yet be established by showing that the disease 
or malady was incurred during or aggravated by service.  

The only evidence of record supporting a relationship between 
the veteran's death due to lung cancer and his exposure to 
ionizing radiation from atmospheric nuclear weapon testing 
during service are the appellant's assertions and the opinion 
of Dr. J. H.  There is no indication in the record that the 
appellant, herself, has any professional medical training or 
expertise to render her competent to offer a medical opinion.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Her assertion 
that the veteran's death was linked to in-service exposure to 
ionizing radiation is without probative weight.  

Dr. J. H.'s opinion was based on the veteran's self-reported 
history without reference to the actual amounts of radiation 
exposure the veteran experienced.  He provides no rationale 
nor cites any authority for his conclusion.  In contrast, the 
July 2000 advisory opinion by a physician with expertise in 
the field which was based on actual radiation dosage 
estimates and studies on the effects of similar dosages on 
other persons.  The Court has held that a fully informed 
opinion, based on objective documentation and review of all 
relevant records, is more probative than one based on related 
history or memory.  See Rollings v. Brown, 8 Vet. App. 8 
(1995); Owens v. Brown, 7 Vet. App. 429 (1995).  The Board 
also notes that the Court has consistently declined to adopt 
a rule that accords greater weight to the opinions of 
treating physicians. Chisem v. Brown, 8 Vet. App. 374 (1995).  
The Board finds that the more probative opinion is that of 
the VA consulting physician who utilized estimated radiation 
exposure data for the veteran in formulating her opinion.  

Although the veteran had a diagnosis of lung cancer (poorly 
differentiated nonoat cell carcinoma of the lung) and 
evidence of in-service exposure to radiation, the 
preponderance of the evidence is against the appellant's 
claim of a nexus between the lung cancer and radiation 
exposure or any other incident of service. 

A final concern is whether the veteran's service connected 
disabilities of postoperative bladder cancer and left 
varicocele contributed to cause or hastened death.  There is 
no competent evidence of record that they did.  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Dependents' and Survivors' Educational Assistance 

Educational assistance is payable to the surviving spouse of 
a veteran who dies as the result of a service-connected 
disability, or who at death had a permanent and total 
disability rating.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 21.3021.

As determined above, the veteran did not die as a result of a 
service-connected disability.  Furthermore, at the time of 
his death, he did not have service-connected disability 
evaluated as permanent and total in nature.  Accordingly, the 
appellant does not meet the criteria for establishing 
entitlement to Dependents' and Survivors' Educational 
Assistance.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' and Survivors' Educational 
Assistance under Chapter 35, Title 38 United States Code, is 
denied.  


REMAND

At the time of his death, the veteran had pending claims of 
secondary service connection for depression and for a total 
disability rating based on individual unemployability.  In 
December 1999 he timely filed a notice of disagreement with 
the RO's denial of such benefits.  In January 2000, the 
appellant submitted a claim of entitlement to accrued 
benefits.  In April 2000, the RO sent the appellant 
notification which, in part, indicated that her claim of 
entitlement to accrued benefits had been denied.  In August 
2000, she submitted a notice of disagreement indicating that 
she disagreed with the denial of accrued benefits.  The RO 
has not issued a statement of the case in response to the 
appellant's timely filed notice of disagreement.  The Court 
has held that when there has been an initial RO adjudication 
of a claim and a notice of disagreement has been submitted 
with regard to the denial, the claimant is entitled to a 
statement of the case and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the issue of entitlement to accrued benefits is 
REMANDED for the following:

1.  The RO should review the claim for 
accrued benefits in light of the VCAA.

2. The appellant and her representative 
should be provided with an appropriate 
statement of the case addressing the 
claim for accrued benefits.  If the 
appellant perfects the claim by timely 
filing a substantive appeal, the case 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

 


